70 F.3d 1276
76 A.F.T.R.2d 95-8002, 95-2 USTC  P 50,628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Helen L. LANE, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 95-1375.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 2, 1995.Filed Nov. 24, 1995.

Before WOLLMAN, MAGILL, HANSEN, Circuit Judges.
PER CURIAM.


1
Helen L. Lane appeals from the tax court's1 redetermination of her federal income tax liability for the years 1979 through 1983.  Having carefully reviewed the tax court record and the parties' briefs, we conclude the judgment of the tax court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jules G. Korner, III, United States Tax Court Judge